The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Section 116.332, RSMo, for sufficiency as to form of an initiative petition relating to a proposed law amending Section217.690, RSMo. A copy of the initiative petition that you submitted to this office on January 14, 2000, is attached for reference.
We conclude that the petition must be rejected as to form. In 1999, § 116.040, was amended and the notice to be given petition signers changed. This notice provision now reads: "It is a class A misdemeanor punishable, notwithstanding the provisions of section 560.021, RSMo, to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both, for anyone to sign any initiative petition with any name other than his or her own, or knowingly to sign his or her name more than once for the same measure for the same election, or to sign a petition when such person knows he or she is not a registered voter."  The petition form submitted does not contain this new language. There are numerous additional variations between the form submitted and the version of the form contained in the new law.
Because of our rejection of the form of the petition for the reason stated above, we have not reviewed the petition to deter-mine if additional deficiencies exist. Since our review is mandated by statute, no action we take with respect to such review should be construed as an opinion  concerning the substance of the petition or as the expression of any view respecting the objectives of the petition's proponents.
Very truly yours,
                                   JEREMIAH W. (JAY) NIXON Attorney General